Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
This communication is in response to the Election/Response filed on 03/12/2021. Claims 1-29 are pending. Claims 1-16 are canceled as per Examiner’s amendment (see below).

EXAMINER’S AMENDMENT
2.    An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with attorney Mikhael Mikhalev Reg # 72500 on 06/02/2021.

IN THE CLAIMS
Claims 1-16. Cancelled.
Priority
As required by e M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on 108109547, filed 03/20/2019. 
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/06/2019, 09/20/2019, 02/17/2021, 04/15/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Examiner Notes
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims below. Although the specified citations are representative teachings and are applied to the specific limitations within the claims, other passages, internally cited references, and figures may apply. In preparing a response, it is respectfully requested that, the applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by reference(s) or as disclosed by the examiner.
Allowable Subject Matter

Claims 17-29 are allowed over the prior art. 
The following is an examiner’s statement of reasons for allowance: the prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claim, taken in combination with all of the claimed features, in such a manner that rejection under 35 U.S.C. 102 or 103 would not be proper. 
In regard to independent claim 17, the closest prior art Huh et al. (US20200271897A1, on record IDS 02/17/2021), Huang US20170045714A1, Chen US20160241756A1, Chang US20190041609A1, Chen herafter Chen350 US20170052350A1. 
Huh invention relates to an optical imaging system. Further teaches an optical imaging lens assembly comprising seven lens elements (Figs. 7-8; 4th embodiment, Tables 7-8, [0146-0161], “an optical imaging system”), the seven lens elements being, in order from an object side to an image side (Figs. 7-8; 4th embodiment, Tables 7-8, [0147], see Fig. 7, the seven lens element being, lenses e.g. 410-470, or Table 7, Lens 1-Lens 7, in order from an object side to an image side), 
a first lens element (Figs. 7-8; 4th embodiment, Tables 7-8, [0151], lens e.g. 410, or Table 7, Lens 1), 
a second lens element (Figs. 7-8; 4th embodiment, Tables 7-8, [0152], lens e.g. 420, or Table 7, Lens 2), 
a third lens element (Figs. 7-8; 4th embodiment, Tables 7-8, [0153], lens e.g. 430, or Table 7, Lens 3), 
a fourth lens element (Figs. 7-8; 4th embodiment, Tables 7-8, [0154], lens e.g. 440, or Table 7, Lens 4), 
a fifth lens element (Figs. 7-8; 4th embodiment, Tables 7-8, [0155], lens e.g. 450, or Table 7, Lens 5), 
a sixth lens element (Figs. 7-8; 4th embodiment, Tables 7-8, [0156], lens e.g. 460, or Table 7, Lens 6) and 
a seventh lens element (Figs. 7-8; 4th embodiment, Tables 7-8, [0157], lens e.g. 470, or Table 7, Lens 7); 
each of the seven lens elements having an object-side surface facing toward the object side and an image-side surface facing toward the image side (Figs. 7-8; 4th embodiment, Tables 7-8, [0147], see Fig. 7, lenses e.g. 410-470, or Table 7, Lens 1-Lens 7, having an object-side surface facing toward the object side and an image-side surface facing toward the image side); 
wherein at least one lens element of the optical imaging lens assembly has at least one aspheric lens surface having at least one inflection point (Figs. 7-8; 4th embodiment, Tables 7-8, [0159], see Fig. 7, lens e.g. 470, has at least one aspheric lens surface having at least one inflection point), and 
the object-side surface of the seventh lens element is concave in a paraxial region thereof (Figs. 7-8; 4th embodiment, Tables 7-8, [0158], “lens element 1280 with negative refractive power has an object-side surface 1281 being concave in a paraxial region thereof”); 
wherein an Abbe number of the sixth lens element is V6 (see Table 7, Lens 6), a curvature radius of the object-side surface of the fourth lens element is R7 (see Table 7, surface 6, Lens 4), a curvature radius of the object-side surface of the seventh lens element is R13 (see Table 7, surface 13, Lens 7), a curvature radius of the image-side surface of the seventh lens element is R14 (see Table 7, surface 14, Lens 7), 
a focal length of the optical imaging lens assembly is f (see [0149], f value e.g. 6.000 mm), 
a focal length of the fourth lens element is f4 (see Table 7, Lens 4, focal length value), 
a focal length of the fifth lens element is f5 (see Table 7, Lens 5, focal length value), 
a focal length of the sixth lens element is f6 (see Table 7, Lens 6, focal length value), 
an axial distance between the object-side surface of the first lens element and the image-side surface of the seventh lens element is TD (see Table 7, thickness surface 1-surface 14, TD), and the following conditions are satisfied: 
 12.0<V6<34.0 (see Table 7, Lens 6, Abbe # e.g. 25.8); 
 |f/f4|+|f/f5|+|f/f6|<1.20 (see Table 7, using Lens 4, focal length value f4 e.g. 14.26375, Lens 5, focal length value f5 e.g. 16.67144, Lens 6, focal length value e.g. -290.909, solving |f/f4|+|f/f5|+|f/f6| gives value e.g. 0.80); and 
 2.80<|R7|/TD (see table 7, given TL=11.57- (sum of thickness surface 15 through surface 17)=5.509=TD, R7 surface 7 e.g. 30.302, ratio e.g. 5.50). 

Huang invention relates to a photographing optical lens assembly, an image capturing unit and an electronic device, more particularly to a photographing optical lens assembly and an image capturing unit applicable to an electronic device. Further teaches an optical imaging lens assembly comprising seven lens elements (Figs. 23-24; 12th embodiment, Tables 21-22, [0261-0273], “the image capturing unit includes the photographing optical lens assembly”), the seven lens elements being, in order from an object side to an image side (Figs. 23-24; 12th embodiment, Tables 21-22, [0261-0273], see Fig. 23, the seven lens element being, lenses e.g. 1210-1260, and 1280 or Table 23, Lens 1-Lens 6, and Lens 8, in order from an object side to an image side), 
a first lens element (Figs. 23-24; 12th embodiment, Tables 21-22, [0262] lens e.g. 1210, or Table 23, Lens 1), 
a second lens element (Figs. 23-24; 12th embodiment, Tables 21-22, [0263] lens e.g. 1220, or Table 23, Lens 2), 
a third lens element (Figs. 23-24; 12th embodiment, Tables 21-22, [0264] lens e.g. 1230, or Table 23, Lens 3), 
a fourth lens element (Figs. 23-24; 12th embodiment, Tables 21-22, [0265] lens e.g. 1240, or Table 23, Lens 4), 
a fifth lens element (Figs. 23-24; 12th embodiment, Tables 21-22, [0266] lens e.g. 1250, or Table 23, Lens 5), 
a sixth lens element (Figs. 23-24; 12th embodiment, Tables 21-22, [0267] lens e.g. 1260, or Table 23, Lens 6) and 
a seventh lens element (Figs. 23-24; 12th embodiment, Tables 21-22, [0269] lens e.g. 1280, or Table 23, Lens 8); 
each of the seven lens elements having an object-side surface facing toward the object side and an image-side surface facing toward the image side (Figs. 23-24; 12th embodiment, Tables 21-22, [0262-0269] see Fig. 23, lenses e.g. 1210-1260, and 1280 or Table 23, Lens 1-Lens 6, and Lens 8, having an object-side surface facing toward the object side and an image-side surface facing toward the image side); 
wherein at least one lens element of the optical imaging lens assembly has at least one aspheric lens surface having at least one inflection point (Figs. 23-24; 12th embodiment, Tables 21-22, [0262-0269] see Fig. 23, lens e.g. 1280 or Table 23, Lens 8, has at least one aspheric lens surface having at least one inflection point), and 
the object-side surface of the seventh lens element is concave in a paraxial region thereof (Figs. 23-24; 12th embodiment, Tables 21-22, [0269] “lens element 1280 with negative refractive power has an object-side surface 1281 being concave in a paraxial region thereof”); 
wherein an Abbe number of the sixth lens element is V6 (see Table 23, Lens 6), a curvature radius of the object-side surface of the fourth lens element is R7 (see Table 23, surface 8, Lens 4), a curvature radius of the object-side surface of the seventh lens element is R13 (see Table 23, surface 16, Lens 8), a curvature radius of the image-side surface of the seventh lens element is R14 (see Table 23, surface 17, Lens 8), 
a focal length of the optical imaging lens assembly is f (see Table 23, f value e.g. 8.58), 
a focal length of the fourth lens element is f4 (see Table 23, Lens 4, focal length value), 
a focal length of the fifth lens element is f5 (see Table 23, Lens 5, focal length value), 
a focal length of the sixth lens element is f6 (see Table 23, Lens 6, focal length value), 
an axial distance between the object-side surface of the first lens element and the image-side surface of the seventh lens element is TD (see Table 23, thickness surface 2-surface 14, TD), and the following conditions are satisfied: 
 12.0<V6<34.0 (see Table 23, Lens 6, Abbe # e.g. 30.2); 
 |f/f4|+|f/f5|+|f/f6|<1.20 (see Table 23, using Lens 4, focal length value f4 e.g. 75.71, Lens 5, focal length value f5 e.g. 90.95, Lens 6, focal length value e.g. -11.17, solving |f/f4|+|f/f5|+|f/f6| gives value e.g. 0.97); and 
 2.80<|R7|/TD (see table [0273] given TL=11.57- (sum of thickness surface 18 through surface 19)=10.784, R7 surface 8 e.g. 74.994, ratio e.g. 6.95). 

Chen relates to a photographing system, an image capturing unit and an electronic device, more particularly to a photographing system and an image capturing unit applicable to an electronic device. Further teaches an optical imaging lens assembly comprising seven lens elements (Figs. 9-10; 5th embodiment, Tables 9-10, [0125-0136], “image capturing unit includes the photographing system”), the seven lens elements being, in order from an object side to an image side (Figs. 9-10; 5th embodiment, Tables 9-10, [0261-0273], see Fig. 9, the seven lens element being, lenses e.g. 510-570, and, Lens 1-Lens 7, in order from an object side to an image side), 
a first lens element (Figs. 9-10; 5th embodiment, Tables 9-10, [0126] lens e.g. 510, or Table 9, Lens 1), 
a second lens element (Figs. 9-10; 5th embodiment, Tables 9-10, [0127] lens e.g. 520, or Table 9, Lens 2), 
a third lens element (Figs. 9-10; 5th embodiment, Tables 9-10, [0128] lens e.g. 530, or Table 9, Lens 3), 
a fourth lens element (Figs. 9-10; 5th embodiment, Tables 9-10, [0129] lens e.g. 540, or Table 9, Lens 4), 
a fifth lens element (Figs. 9-10; 5th embodiment, Tables 9-10, [0130] lens e.g. 550, or Table 9, Lens 5), 
a sixth lens element (Figs. 9-10; 5th embodiment, Tables 9-10, [0131] lens e.g. 560, or Table 9, Lens 6) and 
a seventh lens element (Figs. 9-10; 5th embodiment, Tables 9-10, [0132] lens e.g. 570, or Table 9, Lens 7); 
each of the seven lens elements having an object-side surface facing toward the object side and an image-side surface facing toward the image side (Figs. 9-10; 5th embodiment, Tables 9-10, [0126-0132] see Fig. 9, lenses e.g. 510-570 or Table 9, Lens 1-Lens 7, having an object-side surface facing toward the object side and an image-side surface facing toward the image side); 
wherein at least one lens element of the optical imaging lens assembly has at least one aspheric lens surface having at least one inflection point (Figs. 9-10; 5th embodiment, Tables 9-10, [0126-0132] see Fig. 9, lens e.g. 540-570 or Table 9, Lens 4-Lens 7, has at least one aspheric lens surface having at least one inflection point), and 
the object-side surface of the seventh lens element is concave in a paraxial region thereof (Figs. 9-10; 5th embodiment, Tables 9-10, [0132] “lens element 570 with negative refractive power has an object-side surface 571 being concave in a paraxial region”); 
wherein an Abbe number of the sixth lens element is V6 (see Table 23, Lens 6), a curvature radius of the object-side surface of the fourth lens element is R7 (see Table 9, surface 8, Lens 4), a curvature radius of the object-side surface of the seventh lens element is R13 (see Table 9, surface 14, Lens 7), a curvature radius of the image-side surface of the seventh lens element is R14 (see Table 9, surface 15, Lens 7), 
a focal length of the optical imaging lens assembly is f (see Table 9, f value e.g. 4.93), 
a focal length of the fourth lens element is f4 (see Table 9, Lens 4, focal length value e.g. -60.45), 
a focal length of the fifth lens element is f5 (see Table 9, Lens 5, focal length value e.g. 10.73), 
a focal length of the sixth lens element is f6 (see Table 9, Lens 6, focal length value e.g. 19.18), 
an axial distance between the object-side surface of the first lens element and the image-side surface of the seventh lens element is TD (see Table 9, Sum of thickness surface 2 through surface 15 is TD), and the following conditions are satisfied: 
 12.0<V6<34.0 (see Table 9, Lens 6, Abbe # e.g. 30.2); 
 |f/f4|+|f/f5|+|f/f6|<1.20 (see Table 9, using Lens 4, focal length value f4 e.g. -60.45, Lens 5, focal length value f5 e.g. 10.73, Lens 6, focal length value e.g. 10.73, solving |f/f4|+|f/f5|+|f/f6| gives value e.g. 0.79); and 
  
Chang relates generally to an optical system, and more particularly to a compact optical image capturing system for an electronic device. Further teaches an optical imaging lens assembly comprising seven lens elements (Figs. 3A-3B; 3rd embodiment, Tables 5-6, [0200-0212], “optical image capturing system”), the seven lens elements being, in order from an object side to an image side (Figs. 3A-3B; 3rd embodiment, Tables 5-6, [0200-0212], see Fig. 3A, the seven lens element being, lenses e.g. 310-370, and, Table 5, Lens 1-Lens 7, in order from an object side to an image side), 
a first lens element (Figs. 3A-3B; 3rd embodiment, Tables 5-6, [0201] lens e.g. 310, or Table 5, Lens 1), 
a second lens element (Figs. 3A-3B; 3rd embodiment, Tables 5-6, [0202] lens e.g. 320, or Table 5, Lens 2), 
a third lens element (Figs. 3A-3B; 3rd embodiment, Tables 5-6, [0203] lens e.g. 330, or Table 5, Lens 3), 
a fourth lens element (Figs. 3A-3B; 3rd embodiment, Tables 5-6, [0204] lens e.g. 340, or Table 5, Lens 4), 
a fifth lens element (Figs. 3A-3B; 3rd embodiment, Tables 5-6, [0205] lens e.g. 350, or Table 5, Lens 5), 
a sixth lens element (Figs. 3A-3B; 3rd embodiment, Tables 5-6, [0206] lens e.g. 360, or Table 5, Lens 6) and 
a seventh lens element (Figs. 3A-3B; 3rd embodiment, Tables 5-6, [0207] lens e.g. 370, or Table 5, Lens 7); 
each of the seven lens elements having an object-side surface facing toward the object side and an image-side surface facing toward the image side (Figs. 3A-3B; 3rd embodiment, Tables 5-6, [0200-0212] see Fig. 5, lenses e.g. 310-370 or Table 5, Lens 1-Lens 7, having an object-side surface facing toward the object side and an image-side surface facing toward the image side); 
wherein at least one lens element of the optical imaging lens assembly has at least one aspheric lens surface having at least one inflection point (Figs. 3A-3B; 3rd embodiment, Tables 5-6, [0203-0207] see Fig. 9, lens e.g. 530-570 or Table 9, Lens 3-Lens 7, has at least one aspheric lens surface having at least one inflection point), and 
the object-side surface of the seventh lens element is concave in a paraxial region thereof (Figs. 3A-3B; 3rd embodiment, Tables 5-6, [0207] “seventh lens 370 has an object-side surface 372, which faces the object side, is a concave aspheric surface”); 
wherein an Abbe number of the sixth lens element is V6 (see Table 5, Lens 6), a curvature radius of the object-side surface of the fourth lens element is R7 (see Table 5, surface 8, Lens 4), a curvature radius of the object-side surface of the seventh lens element is R13 (see Table 5, surface 14, Lens 7), a curvature radius of the image-side surface of the seventh lens element is R14 (see Table 5, surface 15, Lens 7), 
a focal length of the optical imaging lens assembly is f (see Table 5, f value e.g. 3.2527), 
a focal length of the fourth lens element is f4 (see Table 5, Lens 4, focal length value e.g. 11.6676), 
a focal length of the fifth lens element is f5 (see Table 5, Lens 5, focal length value e.g. 30.3273), 
a focal length of the sixth lens element is f6 (see Table 5, Lens 6, focal length value e.g. 8.86673), 
an axial distance between the object-side surface of the first lens element and the image-side surface of the seventh lens element is TD (see Table 5, Sum of thickness surface 1 through surface 15 is TD), and the following conditions are satisfied: 
12.0<V6<34.0 (Figs. 2A-2B; 2nd embodiment, Tables 3-4, [0187-0199], [0111] using 2nd embodiment, Table 3, Lens 6, Abbe #, someone skilled in the art would have an abbe number between 12 and 34, in this case e.g. 19.32, as lenses can have an interlaced arrangement that could help for correction of aberration of the system); 
2.20<|R14/R13| (see Table 5, R14 e.g. -32.96956359, R13 e.g. -6.470602521, R14/R13, value e.g. 5.0952)
 |f/f4|+|f/f5|+|f/f6|<1.20 (see Table 5, using Lens 4, focal length value f4 e.g. 11.6676, Lens 5, focal length value f5 e.g. 30.3273, Lens 6, focal length value e.g. 8.86673, solving |f/f4|+|f/f5|+|f/f6| gives value e.g. 0.75);

Chen350 relates to a photographing optical lens system, an image capturing unit and an electronic device, more particularly to a photographing optical lens system and an image capturing unit applicable to an electronic device. Further teaches an optical imaging lens assembly comprising seven lens elements (Figs. 9-10; 5th embodiment, Tables 9-10, [0145-0156], “image capturing unit includes the photographing optical lens system”), the seven lens elements being, in order from an object side to an image side (Figs. 9-10; 5th embodiment, Tables 9-10, [0145-0156], see Fig. 9, the seven lens element being, lenses e.g. 510-570, and, Table 9, Lens 1-Lens 7, in order from an object side to an image side), 
a first lens element (Figs. 9-10; 5th embodiment, Tables 9-10, [0146] lens e.g. 510, or Table 9, Lens 5), 
a second lens element (Figs. 9-10; 5th embodiment, Tables 9-10, [0147] lens e.g. 520, or Table 9, Lens 2), 
a third lens element (Figs. 9-10; 5th embodiment, Tables 9-10, [0148] lens e.g. 530, or Table 9, Lens 3), 
a fourth lens element (Figs. 9-10; 5th embodiment, Tables 9-10, [0149] lens e.g. 540, or Table 9, Lens 4), 
a fifth lens element (Figs. 9-10; 5th embodiment, Tables 9-10, [0150] lens e.g. 550, or Table 9, Lens 5), 
a sixth lens element (Figs. 9-10; 5th embodiment, Tables 9-10, [0151] lens e.g. 560, or Table 9, Lens 6) and 
a seventh lens element (Figs. 9-10; 5th embodiment, Tables 9-10, [0152] lens e.g. 570, or Table 9, Lens 7); 
each of the seven lens elements having an object-side surface facing toward the object side and an image-side surface facing toward the image side (Figs. 9-10; 5th embodiment, Tables 9-10, [0145-0156], see Fig. 5, lenses e.g. 510-570 or Table 9, Lens 1-Lens 7, having an object-side surface facing toward the object side and an image-side surface facing toward the image side); 
wherein at least one lens element of the optical imaging lens assembly has at least one aspheric lens surface having at least one inflection point (Figs. 9-10; 5th embodiment, Tables 9-10, [0146-0152] see Fig. 9, lens e.g. 510-570 or Table 9, Lens 1-Lens 7, has at least one aspheric lens surface having at least one inflection point), and 
the object-side surface of the seventh lens element is concave in a paraxial region thereof (Figs. 9-10; 5th embodiment, Tables 9-10, [0152] “seventh lens element 570 with positive refractive power has an object-side surface 571 being concave in a paraxial region thereof”); 
wherein an Abbe number of the sixth lens element is V6 (see Table 9, Lens 6), a curvature radius of the object-side surface of the fourth lens element is R7 (see Table 9, surface 8, Lens 4), a curvature radius of the object-side surface of the seventh lens element is R13 (see Table 9, surface 14, Lens 7), a curvature radius of the image-side surface of the seventh lens element is R14 (see Table 9, surface 15, Lens 7), 
a focal length of the optical imaging lens assembly is f (see Table 9, f value e.g. 4.35), 
a focal length of the fourth lens element is f4 (see Table 9, Lens 4, focal length value e.g. 38.13), 
a focal length of the fifth lens element is f5 (see Table 9, Lens 5, focal length value e.g. 7.67), 
a focal length of the sixth lens element is f6 (see Table 9, Lens 6, focal length value e.g. -9.23), 
an axial distance between the object-side surface of the first lens element and the image-side surface of the seventh lens element is TD (see Table 9, Sum of thickness surface 1 through surface 15 is TD), and the following conditions are satisfied: 
12.0<V6<34.0 (see Table 9, Lens 6, Abbe #, 23.5); 
|f/f4|+|f/f5|+|f/f6|<1.20 (see Table 5, using Lens 4, focal length value f4 e.g. 38.13, Lens 5, focal length value f5 e.g. 7.67, Lens 6, focal length value e.g. -9.23, solving |f/f4|+|f/f5|+|f/f6| gives value e.g. 1.15); and 

However, the prior art from record of Huh, Huang taken alone or in combination does not teach or render obvious over the claimed features of the claim 17, including, “2.20<|R14/R13|”. 
However, the prior art from record of Chen, Chang, Chen350 taken alone or in combination does not teach or render obvious over the claimed features of the claim 17, including, “2.20<|R14/R13|; and 2.80<|R7|/TD”.

Claims 18-29 are allowed due to their dependency on claim 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO J BETANCOURT whose telephone number is (571)270-0393.  The examiner can normally be reached on Mon - Fri: 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS PHAM can be reached on 5712723689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALBERTO J BETANCOURT/
Examiner, Art Unit 2872  

/MARIN PICHLER/Primary Examiner, Art Unit 2872